—In a matrimonial action, the plaintiff and the nonparty appellant Edwin S. Clare, appeal (1) as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated January 6, 1995, as directed that a hearing be held on the imposition of sanctions against them, and (2) from an order of the same court, dated November 14, 1995, which imposed a sanction of $1,000 upon Mr. Clare for engaging in frivolous conduct within the meaning of 22 NYCRR 130-1.1 (c) (1).
*584Ordered that the appeal from so much of the order dated January 6,1995, as directed a hearing on the issue of sanctions is dismissed, without costs or disbursements, on the ground that it is not appealable as of right (CPLR 5701 [a] [2]); and it is further,
Ordered that the order dated November 14, 1995, is affirmed, without costs or disbursements.
Upon review of the record, we conclude that the court did not improvidently exercise its discretion in imposing sanctions against the plaintiff’s attorney for engaging in frivolous conduct (see, 22 NYCRR 130-1.1 [c] [1]).
We have reviewed the appellant’s remaining contention and conclude that it does not warrant reversal. Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.